Citation Nr: 1428817	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder as secondary to service-connected wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 and L2-3.
 
2.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 and L2-3.
 
3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) or an acquired psychiatric disorder other than depression.
 
4.  Entitlement to service connection for cystitis as secondary to service-connected prostatitis.
 
5.  Entitlement to service connection for irritable bowel syndrome (IBS).
 
6.  Entitlement to a rating in excess of 40 percent for prostatitis, effective prior to February 20, 2013, and 60 percent, effective February 20, 2013.
 
7.  Entitlement to a rating in excess of 30 percent for wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 
and L2-3.
 
8.  Entitlement to a rating in excess of 10 percent for hemorrhoids, effective prior to February 20, 2013, and 20 percent, effective February 20, 2013.
 
9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1976 and from April 1982 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007, August 2007, and November 2008 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The right shoulder disorder, cervical spine disorder, PTSD, and cystitis service connection claims were denied in the February 2007 rating decision which also proposed reduction of the ratings for prostatitis from 40 to 10 percent, for mild wedging at T12 and L1 with reduced range of motion from 30 to 10 percent, and for hemorrhoids from 10 to 0 percent.  The prostatitis, mild wedging at T12 and L1, and hemorrhoid disabilities were reduced in the August 2007 rating decision, but were restored in a December 2008 hearing officer's decision.  The irritable bowel syndrome service connection claim was denied in a November 2008 rating decision. The service connection and increased rating claims that are listed on the title page of this decision have been perfected for appellate review.

A review of the record reveals that entitlement to service connection for depression was denied by the Board in October 1998 and that the Veteran's present claim specifically addressed the issue of entitlement to service connection for PTSD. When a claim has been previously disallowed based upon the same factual basis before consideration of a reopened claim the Board is required to determine whether new and material evidence was received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Clemons v. Shinseki, 23 Vet. App. 1 (2009), has also held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim. Therefore, the PTSD issue on appeal has been revised to include consideration of the psychiatric disorder diagnoses of record other than depression.

The Board also notes that the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion. Id. at 455, n. 7.  The Board finds that, in light of the required action as to the increased rating issues on appeal, that the request for a TDIU is more appropriately addressed as a separate issue for adjudication.

The issue of a petition to reopen service connection for depression has been raised by the record via the Veteran's statements and a medical opinion relating the Veteran's depression to his service-connected physical disabilities, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also a September 2013 rating decision that granted service connection for left lumbar radiculopathy and assigned an effective date of February 25, 2013 appears to be a clerical error as the examination actually took place on February 20, 2013.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right shoulder disability, cervical spine disability, PTSD or other psychiatric disorder other than depression, and cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 20, 2013, the Veteran's prostatitis is manifested by a tender prostate, some complaints of burning with urination and stomach complaints, weakened urine stream, frequent urination, and treatment with Doxycycline.

2.  Effective February 20, 2013, the Veteran's prostatitis is primarily manifested by the required use of absorbent materials that need to be changed more than 4 times per day.

3.  The Veteran's thoracolumbar spine disability is manifested by painful motion, forward flexion most severely limited to 40 degrees due to pain and extension limited to 0 degrees due to pain, with no ankylosis, and MRI and x-ray findings of mild degenerative joint disease of the thoracolumbar spine with mild wedging of the T12 and L1 vertebra, as well as the degenerative disc disease of the lumbar spine and multilevel Schmorl's nodes through the lower thoracic spine with diffuse disc bulging at discs T11-12.  

4.  Prior to February 20, 2013 the Veteran's hemorrhoids are manifested by persistent bleeding with frequent recurrences and no history of anemia or fissures.

5.  Effective February 20, 2013 the Veteran's hemorrhoids are manifested by persistent bleeding, irreducible hemorrhoids, and a hemoglobin level of 13.

6.  It is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for prostatitis, prior to February 20, 2013, or higher than 60 percent, effective February 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, DC 7527 (2013).

2.  The criteria for a rating higher than 30 percent for the thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5237 (2013).

3.  The criteria for a rating higher than 10 percent for hemorrhoids, prior to February 20, 2013, or higher than 20 percent, effective February 20, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, DC 7336 (2013).

4.  The criteria for entitlement to a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in December 2005, March 2006, October 2008, and May 2013 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his prostate, thoracolumbar spine, and hemorrhoids disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affected his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The March 2006, October 2008, and May 2013 letters also provided the Veteran with information on how VA determines and assigns effective dates.  The claim was subsequently readjudicated in an August 2013 supplemental statement of the case, thereby curing any timing errors.  As such, the letters satisfied VA's duty to notify.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records, Social Security Administration (SSA) records, as well as VA treatment records.  The Veteran also submitted statements from his previous employer and private treatment records. 

The appellant was afforded VA examinations in November 2006, February 2013,  and September 2013.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  The examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2. 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Prostatitis

The RO originally granted service connection for prostatitis in an October 1994 rating decision with a 0 percent rating assigned.  An increased rating of 10 percent was assigned in a February 1995 rating decision.  However, the Veteran appealed this decision to the Board, which remanded the matter in October 1998.  In a September 1999 decision the RO granted an increased rating of 30 percent for prostatitis, effective July 8, 1994, and 40 percent, effective December 7, 1996.  In September 1999 the Veteran withdrew his claim for prostatitis.

The Veteran filed his increased rating claim for prostatitis that is currently on appeal in November 2005.  As noted in the introduction above, the prostate disorder claim was denied in the February 2007 rating decision which also proposed reduction of the rating for prostatitis from 40 to 10 percent.  The prostatitis disability was reduced in the August 2007 rating decision, but was restored in a December 2008 hearing officer's decision.  During the course of the appeal the Veteran was granted an increased rating of 60 percent for prostatitis, effective February 20, 2013.

The Veteran's prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals, which are to be rated as voiding dysfunction or urinary tract infection, whichever is prominent.  Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Impairment involving obstructive voiding does not allow for a schedular rating higher than 30 percent.  Urinary frequency allows for the highest schedular rating of 40 percent, which the Veteran already has.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence allows for a 60 percent rating if it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Sixty percent is the highest schedular rating for voiding dysfunction.

The medical and lay evidence prior to February 20, 2013 does not show that the Veteran required the use of an appliance or wearing absorbent materials that must be changed more than 4 times per day.  In a January 2006 statement the Veteran complained that he had to urinate every 15 to 20 minutes and also had to get up at night to urinate and that it was embarrassing.  The Veteran reported in November 2006 that he had frequent urination at night but he did not indicate that he had to wear any absorbent materials at that time.  A November 2006 VA prostate examination report notes that the Veteran stated that he would wake up during the night and urinate a lot with pain in the lower abdominal area.  He also stated that his urine was very weak with two streams of urine coming out, but no obstruction.  Rectal examination showed a moderately enlarged prostate with mild prostate tenderness.  The impression was history of prostatitis and grade 2 prostatic hypertrophy.  

A December 2007 VA urinary consult notes that the Veteran had been treated for lower urinary problems and had been seen by many physicians and had all kinds of work-ups including CT scans, urine cultures, and multiple urinalysis and laboratory examinations, all of which had been negative.  The Veteran complained of lower urinary problems and mild discharge from the urethra.  Physical examination revealed a tight sphincter with a soft tender gland minimally enlarged.  The diagnosis was recurrent prostatitis.

Additional VA treatment records dated through 2011 show chronic prostatitis with a tender prostate, some complaints of burning with urination and stomach complaints, and treatment with Doxycycline.

These findings do not warrant a rating higher than 40 percent for chronic prostatitis.  While the Veteran reported having to urinate frequently, he is already receiving the highest schedular rating available for urinary frequency.  In addition with respect to his complaints of weakened urine stream, he cannot receive a schedular rating higher than 30 percent for obstructed voiding as this is the highest rating.  Also, as noted, regarding voiding dysfunction there is no evidence that the Veteran's prostatitis required changing of absorbent materials more than 4 times per day prior to February 20, 2013.

The Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran had a history of chronic prostatitis since active service.  The Veteran reported that ever since his discharge from service he had been suffering from recurrent episodes of prostatitis for over 30 years.  He indicated that he was presently suffering from urinary incontinence that required the use of diapers on a daily basis with change of it twice a day and that he suffered from acute episodes at least twice a year.  These findings do not actually warrant a 60 percent rating for prostatitis; however, the Veteran later stated that there were some translation difficulties since the examination had been reported originally in Spanish and that he had actually reported that he needed to change his absorbent materials more than 4 times per day.  See Veteran's August 2013 statement.

The Veteran underwent another VA examination in September 2013.  The Veteran reported that his prostate condition was progressively worse.  It was noted that his treatment plan included taking continuous medication including Cipro, Doxycycline, and Septra.  It was further noted that the Veteran had a voiding problem, which required absorbent material that must be changed more than 4 times per day.  The RO granted an increased rating of 60 percent for the prostatitis based on this medical finding but resolved all doubt in the Veteran's favor regarding his statements with respect to the February 2013 report being inaccurately translated and assigned an effective date of February 20, 2013.

In addressing the Veteran's prostate disability, an effective date prior to February 20, 2013 for the assignment of the 60 percent rating is not warranted.  The Veteran argues that the examiner in February 2013 asserted that the effective date for the 60 percent rating for prostatitis should be in 2005, the date of the Veteran's increased rating claim.  See e.g., October 2013 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646); December 2013 Appellate Brief.  It is not clear what the Veteran is referencing; perhaps it is the examiner's statement that the Veteran stated that he had been suffering from prostatitis since his military service.  However, this does not indicate that a 60 percent rating was warranted since the date the Veteran filed his claim.  While the Veteran complained of frequent urination, he is already rated for the highest possible rating for frequency of urination; and the medical evidence (and lay evidence) prior to February 20, 2013 does not mention anything regarding the need to wear and/ or frequency of changing absorbent materials due to the Veteran's prostatitis.  Therefore, the Board cannot assign a 60 percent rating for the Veteran's prostatitis prior to February 20, 2013.

Effective February 20, 2013, as noted, a 60 percent rating is assigned and this is the highest schedular rating available under the relevant diagnostic codes.  To the extent that the Veteran argues that he should be entitled to higher ratings for his prostate disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's prostate and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's prostatitis prior to February 20, 2013, and a rating higher than 60 percent is not warranted, effective February 20, 2013.  There are no objective medical findings that would support the assignment of the respective ratings in excess of 40 and 60 percent for the prostate disability.  Therefore, entitlement to increased ratings higher than 40 and 60 percent, effective prior to and from February 20, 2013, respectively, for the prostate disability is denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

B.  Thoracolumbar Spine Disability

The RO originally granted service connection for wedging of T12 and L1 with reduced range of motion in a June 2000 rating decision and assigned a 30 percent rating, effective April 20, 1995.

In November 2005 the Veteran filed an increased rating claim for his thoracolumbar spine disability.  He stated with his claim that he continued to experience severe back pain as a result of two herniated discs and that he had never been compensated properly for his back disability.  As noted in the introduction, the spine disorder claim was denied in the February 2007 rating decision which also proposed reduction of the ratings for mild wedging at T12 and L1 with reduced range of motion from 30 to 10 percent.  The mild wedging at T12 and L1 disability was reduced in the August 2007 rating decision, but was restored in a December 2008 hearing officer's decision.  

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain, which is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2013).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A November 2006 VA examination report shows complaints of increasing pain, both at rest and with lifting, standing or sitting.  The Veteran walked with a normal gait with no assistive devices.  Palpation revealed spur spasm with increased firmness to the paraspinous muscles at T11 through L2.  There also was tenderness to palpation.  On range of motion flexion was to 95 degrees and extension was to 30 degrees demonstrating a lack of flexibility at the thoracolumbar junction.  Lateral flexion was to 35 degrees right and left, and rotation was to 30 degrees right and left.  There was no painful motion, weakness, lack of endurance, or lack of coordination noted on objective evaluation.  The examiner commented that additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination could not be specified as degrees of lost motion without resorting to speculation.  X-ray examination showed mild degenerative joint disease.

The Veteran subsequently underwent VA physical therapy for his back pain through 2008 with some improvement in back pain.  A June 2009 VA MRI report shows disc bulge in the thoracic and lumbar spine.

In February 2013 the Veteran underwent a VA examination, which noted the Veteran's history of mild degenerative joint disease of the thoracolumbar spine with mild wedging of the T12 and L1 vertebra, as well as the degenerative disc disease of the lumbar spine and multilevel Schmorl's nodes through the lower thoracic spine with diffuse disc bulging at discs T11-12.  Range of motion studies showed that forward flexion was to 50 degrees with painful motion beginning at 40 degrees.  Extension was to 5 degrees with painful motion at 0 degrees.  After repetitive motion testing forward flexion was to 40 degrees and extension was to 0 degrees.  Functional impairment included less movement than normal and pain on movement.  There also was guarding and/ or muscle spasm of the thoracolumbar spine, which did not result in abnormal gait or spinal contour.  The Veteran reportedly used a cane occasionally but walked with a normal gait unassisted during the examination.  It was noted that the Veteran did have intervertebral disc syndrome but that he had not had any incapacitating episodes over the past 12 months due to this disability.  Neurological evaluation showed mild radiculopathy on the left but no radiculopathy on the right.  (The RO granted service connection for left lumbar radiculopathy in August 2013; this disability rating is not on appeal).  

With respect to a rating for intervertebral disc syndrome, although the February 2013 VA examination report noted that the Veteran had intervertebral disc syndrome, the medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
The February 2013 VA examination in the file specifically shows that there are no instances of incapacitating episodes within 12 month periods.  Therefore a rating for the Veteran's thoracolumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

With respect to a rating based on limitation of motion of the thoracolumbar spine, the medical evidence notes some limited motion in the spine but not enough to warrant a rating higher than 30 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically at most the Veteran's forward flexion was limited to 40 degrees; he also had limitation to 0 degrees of extension, meaning that he could not move his spine backward.  This does not amount to favorable ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  While the Veteran could not move his spine backward after repetitive movement, which could be considered akin to ankylosis in that motion, he could move his spine forward to 40 degrees even after repetitive motion.  Therefore, even with consideration of additional functional loss due to pain, the Veteran is not shown to be immobilized by pain as a result of his thoracolumbar spine disability, and the next higher 40 percent rating is not warranted for the Veteran's thoracolumbar spine disability.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 30 percent rating. 

The Veteran already has been compensated for left sided radiculopathy, which is not a disability on appeal; and the medical evidence does not demonstrate any right-side radiculopathy as a result of the thoracolumbar spine disability.  The Board addresses in the remand section below the Veteran's claims for cystitis and irritable bowel syndrome, in terms of whether they have been caused or aggravated by the Veteran's thoracolumbar spine disability.  Other than these claims, there are no other neurological symptoms that have been attributed to the Veteran's thoracolumbar spine disability.  Therefore an additional separate rating for neurological impairment is not warranted.

To the extent that the Veteran argues that he should be entitled to a higher rating for his thoracolumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 30 percent for the Veteran's thoracolumbar spine disability is not warranted.  There are no objective medical findings that would support the assignment of a higher rating.  Therefore, entitlement to an increased rating higher than 30 percent for the thoracolumbar spine disability is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

C.  Hemorrhoids

The RO originally granted service connection for hemorrhoids in October 1994 assigning a 0 percent rating.  In a June 2000 rating decision a rating of 10 percent was established.  The RO denied an increased rating for hemorrhoids in an October 2000 rating decision.

The Veteran filed an increased rating claim for hemorrhoids in November 2005.  He stated that even though he had had surgery to remove hemorrhoids he was experiencing rectal bleeding and polyps.  As noted in the introduction, in the February 2007 rating decision, it was proposed to reduce the hemorrhoids disability rating from 10 to 0 percent.  The hemorrhoids disability was reduced in the August 2007 rating decision, but restored in a December 2008 hearing officer's decision.

After undergoing a VA examination in February 2013, the Veteran was granted an increased rating of 20 percent for his hemorrhoids in a September 2013 rating decision, effective February 20, 2013.  The Veteran contends that his higher rating should apply for the entire appeals period (i.e., since the date of his claim in November 2005) because his hemorrhoids have been persistently bleeding and irreducible since then.  See e.g., August 2013 statement.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidence frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Treatment records dated since 2005 through 2013 show a history of persistent bleeding due to internal and external hemorrhoids.  However, there is no mention of anemia or fissures.  A November 2006 VA general examination report specifically notes that there was no history of anemia; and while the Veteran had a history of polyps, fissures were not mentioned on any of the treatment records addressing the Veteran's hemorrhoids.  These findings do not warrant a rating higher than 10 percent for the Veteran's hemorrhoids, effective prior to February 20, 2013.

The RO based the 20 percent rating assigned, effective February 20, 2013, on a February 2013 general VA examination report, which noted that the Veteran was tested for anemia and found to have a hemoglobin level of 13 and hematocrit level of 40.  Anemia was not specifically found, but the RO noted that the Veteran had reported worsening symptoms and had irreducible hemorrhoids.  Twenty percent is the highest schedular rating available for hemorrhoids.  Therefore, a higher schedular rating is not warranted, effective February 20, 2013. 

The Veteran argues that he should have received a higher rating of 20 percent for his hemorrhoids for the entire appeals period because his hemorrhoids have been persistently bleeding and irreducible since then.  While this is more or less consistent with the medical findings, this level of symptomatology does not warrant a rating higher than 10 percent, as there are no findings of anemia or fissures.  Thus, to the extent that the Veteran argues that he should be entitled to higher ratings for his hemorrhoids, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that prior to February 20, 2013, a rating higher than 10 percent is not warranted for hemorrhoids and, effective February 20, 2013, a rating higher than 20 percent is not warranted for the hemorrhoids.  There are no objective medical findings that would support the assignment of the respective ratings in excess of 10 and 20 percent for the hemorrhoids.  Therefore, entitlement to an increased rating is denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran asserted in an August 2013 statement that the impairment associated with his prostate disability warranted an extraschedular rating because of marked interference with employment in that he had to change his absorbent materials up to six times a day and had to quit working, in part, due to his prostate disability.  He also submitted statements from his employer noting that the Veteran's prostate disability required him to get up from his desk job to visit the bathroom two or more times an hour.  See March 2007 statement from employer.  In addition he submitted an April 2007 statement from his employer noting that the Veteran had missed 10 days of work due to his medical conditions in 2005, three weeks of work in 2006 for medical reasons, and 9 days of work in 2007.  He also was allowed to leave work twice a week to attend therapy sessions.  It was noted that the Veteran might need to consider retiring for health reasons.  Subsequent records note that the Veteran stopped working in June 2010.

In addressing whether the Veteran's prostate disability constitutes an unusual circumstance, the impairment associated with his disability includes frequent and painful urination, tender prostate, weakened stream, and since February 20, 2013, the required use of changing absorbent materials more than four times per day.  The rating criteria for the prostate disability address impairment such as weakened urine stream, frequent urination, and frequency of needing to change absorbent materials.  Therefore this impairment is contemplated by the diagnostic codes in which the Veteran is receiving 40 and 60 percent ratings for his prostate disability.  To the extent that the Veteran's prostate disability interfered with his employment the rating criteria contemplate the impact of the disability on employment and compensate the Veteran accordingly.  The only impairment not contemplated by the rating criteria includes the painful urination and tender prostate.  The Board does not consider that these symptoms are enough to warrant referral for consideration of an extraschedular rating, as these symptoms are not an unusual circumstance of the disability.

As discussed above, the Board finds that 40 and 60 percent ratings under 38 C.F.R. §§ 4.115a, 4.115b, DC 7527 reasonably describe the impairment associated with the Veteran's prostate disability.  In addition while the Veteran has missed work as a result of his prostate disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's prostate disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

The symptoms associated with the Veteran's the thoracolumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.  In addition while the Veteran has missed work as a result of his lumbar spine disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's lumbar spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

The symptoms associated with the hemorrhoids disability (i.e., persistent bleeding and irreducible internal and external hemorrhoids) also are not shown to cause any impairment that is not already contemplated by the rating criteria.  Under 38 C.F.R. § 4.114, DC 7337, large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue, evidencing frequent recurrences warrants a 10 percent rating; and persistent bleeding with secondary anemia or with fissures warrants a 20 percent rating.  As discussed above, the Board finds that 10 and 20 percent ratings assigned under DC 7337 reasonably describe the impairment associated with the Veteran's hemorrhoids disability.  In addition while the Veteran has missed work as a result of his hemorrhoids disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's hemorrhoids disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been inferred from his increased rating claims for his service-connected prostatitis, thoracolumbar spine, and hemorrhoids disabilities, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  The Veteran's current service-connected disabilities are: (1) prostatitis, rated 30 percent from July 8, 1994, 40 percent from December 27, 1996, and 60 percent from February 20, 2013; (2) wedging of T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease T12-L1 and L2-3, rated 30 percent disabling from April 20, 1995; (3) hemorrhoids rated 10 percent from July 8, 1994, and 20 percent from February 20, 2013; and (4) left lumbar radiculopathy rated 10 percent from February 25, 2013 (the Board notes that this appears to be a clerical error, as the examination actually took place on February 20, 2013, and has referred this to the RO).  

In this case, from December 27, 1996, the Veteran's combined disability rating was 70 percent and the highest single disability rating for prostatitis was 40 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he met the schedular criteria for a TDIU rating as of the date he filed his increased rating claims in November 2005.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

A review of the evidence of record demonstrates that the Veteran last worked in June 2010 at a desk job.  

The Veteran recently underwent VA examination in February 2013 for his service-connected disabilities.  An examiner found that the Veteran's chronic prostatitis was an incapacitating condition, which caused recurrent episodes of acute infections imposed on its chronicity.  It was further noted that the urinary frequency associated with this condition could impact his ability to perform a regular employment especially with the Veteran's prior employment that required prolonged sitting.  It was the examiner's opinion that the Veteran's chronic prostatitis interfered with his ability to perform any type of employment.  The examiner also found that the Veteran's chronic hemorrhoids affected his ability to perform a job full-time but allowed for part-time work.  While an additional examination in September 2013 noted that the Veteran would not be prevented from sedentary employment due to his prostate disability, the Board does not find reason to value this opinion over the previous opinion provided in February 2013.  In addition the medical evidence still shows that the Veteran is unemployable as a result of his hemorrhoid condition as well, since part-time employment is considered marginal employment.  

Therefore, the Board finds that the evidence demonstrates that the Veteran has been rendered unemployable as a result of his service-connected disabilities. 


ORDER

Entitlement to a rating in excess of 40 percent for prostatitis, effective prior to February 20, 2013, and 60 percent, effective February 20, 2013, is denied.
 
Entitlement to a rating in excess of 30 percent for wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 
and L2-3 is denied.
 
Entitlement to a rating in excess of 10 percent for hemorrhoids, effective prior to February 20, 2013, and 20 percent, effective February 20, 2013, is denied.
 
Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the rules governing the payment of monetary benefits.



REMAND

The Veteran seeks service connection for a right shoulder disability, secondary to his thoracolumbar spine disability, a cervical spine disorder, secondary to the thoracolumbar spine disability, PTSD or other psychiatric disorder other than depression, cystitis, secondary to his prostatitis, and irritable bowel syndrome (IBS), to include as secondary to hemorrhoids and/or prostate disorder.
 
Review of the record shows that adequate examinations and opinions addressing the issue of causation and aggravation have not been provided with respect to the right shoulder, cystitis, cervical spine, and irritable bowel syndrome disabilities.  In addition the Veteran's lay statements have not been sufficiently considered, particularly with respect to the irritable bowel syndrome claim.  See December 2008 medical opinion on Report of Contact addressing cervical spine and right shoulder disabilities; and September 2009 medical opinion on Report of Contact addressing the irritable bowel syndrome disability.  This must be remedied on remand.  The record also is not clear with respect to whether the Veteran presently has cystitis and whether this is caused or aggravated by his prostatitis.  See e.g., September 2005, November 2006, July 2008, and February 2013 VA examination and treatment records.  In addition as the Veteran is service-connected for a thoracolumbar spine disability, which contemplates neurological impairment including bladder or bowel dysfunction, his claims for cystitis and irritable bowel syndrome should be considered as potentially secondary to his spine disability.

Regarding the PTSD claim, the Veteran related two primary stressors, being in a gas chamber during a training exercise and thinking he was going to die, and seeing a fellow soldier collapse in the gas chamber, whom he thinks might have died, as well as seeing someone or a dummy (which he thought was a real person) being blown up during another training exercise.  See e.g., June 2006 stressor statement, He has been diagnosed with PTSD as a result of his reported stressors.  See e.g. January 7, 2008 VA psychiatric consult.  The RO attempted to verify the Veteran's stressors by contacting the Department of the Navy, the U.S. Joint Services Records Research Center (JSRRC), the U.S. Marine Corps Archives (i.e., Grays Research Center), and the U.S. Army Crime Records Center.  JSRRC responded that there was no record of an individual dying as a result of a gas chamber incident and suggested contact the U.S. Army Crime Records Center.  Thereafter it appears that the RO did contact the U.S. Army Crime Records Center but the response received is not clear.  The Marine Corps Archives responded that the RO should recheck the Veteran's claim to see if it took place at Marine Corps Recruit Depot in San Diego as this would have been the closest location for Marine Boot camp training (rather than Marine Corps Base Camp Pendleton).  There is no record of any follow-up research conducted by the RO regarding this matter.  The Department of the Navy responded that the information provided was insufficient to conduct a search and that they needed to know the approximate date of the incident, name of unit, or the name of the injured Marine.  There is no record of any follow-up with the Department of the Navy with respect to this research either.  Finally, email correspondence from the Appeals Management Center notes that negative responses were received from the U.S. Army Crime Records and Grays Research Center but there is no record of the actual responses.  Follow-up with these organizations must be conducted on remand. 

The record also shows a diagnosis of depression related to his service-connected physical disabilities.  See September 2011 private medical opinion.  As the Veteran had previously filed a service connection claim for depression that was denied, the Board limited its review of the psychiatric claim to all issues other than depression.  However, the Board finds that the medical opinion relating the Veteran's depression to his service-connected disability is considered raising the issue of a petition to reopen service connection for depression.  This matter should be addressed by the RO, as the Veteran has stated that he wants service connection for either depression or PTSD.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of the Veteran's petition to reopen service connection for depression that has been raised by the record via a September 2011 private medical opinion and statements from the Veteran.

2.  Make follow-up attempts to verify the Veteran's stressors with the U.S. Department of the Navy, U.S. Marine Corps Archives (i.e., Grays Research Center), and the U.S. Army Crime Records Center.  Make it clear in the requests that a response is required and should be associated with the claims file.  If efforts to corroborate the Veteran's stressors are unsuccessful make a formal finding documenting all efforts made to corroborate the stressors.  Also notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of a right shoulder disability and/or cervical spine disability was caused or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's thoracolumbar spine disability.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has cystitis. 

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of cystitis first manifested during military service (to include from the findings of dysuria and/or urethritis in service) and findings of dysuria after service.  

If the answer to the above is negative please assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of cystitis was caused or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's prostate disability and/ or thoracolumbar spine disability.

In making this assessment please consider the following:

(a)  the Veteran's chronic complaints of dysuria that have been documented in service treatment records and post-service treatment records; 

(b)  a September 2005 VA treatment record noting a finding of cystitis and November 2006 VA examination report noting a finding of cystitis; 

(c)  a July 2008 VA medical opinion that the Veteran does not have cystitis; and

(d)  a February 2013 VA examination report noting that  a single episode of cystitis can be associated with prostatitis but a single episode does not constitute aggravation.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Schedule the Veteran for a VA stomach disorders examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of irritable bowel syndrome first manifested during military service (to include from the findings of stomach pain and diarrhea in service) and findings of irritable bowel syndrome after service.  

If the answer to the above is negative please assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of irritable bowel syndrome was caused or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's hemorrhoids, prostate, and/or thoracolumbar spine disabilities.

In making this assessment please consider the following:

(a)  the service treatment records showing complaints of upset stomach and diarrhea in May 1975 and nausea and stomach cramps associated with viral gastritis in October 1982; and

(b)  the Veteran's complaints of stomach problems since service that have been associated with his prostate disability. 

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


